DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khavari et al. (6,616,235). Khavari et al. shows the use of a passenger seat assembly (20) for a vehicle, the passenger seat assembly comprising a seat back (24) having a lumbar support, a first side bolster, a second side bolster, a first shoulder bolster, a second shoulder bolster, and a center portion, and wherein the center portion of the seat back includes a receptacle (34) with a retention feature (38) comprising first second and center channels (as shown Fig.1 which makes an inverted U shape).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khavari et al in view Durkee et al (2019/0001853).  Khavari et al. shows all of the teachings of the claimed invention except the use of a battery charging unit in the receptacle.  Durkee et al teaches the use .  
Claims 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khavari et al in view White, III (2019/0014415).  Khavari et al. shows all of the teachings of the claimed invention except the use an audio system that has a battery and a pair of speakers.  White, III teaches the use of an audio system (70) that has a housing, battery (as its battery powered) and a pair of speakers, which is received in a receptacle (50) of a seatback (40).   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the audio system of Ferretti et al., with the teachings of White, III et al. in order to allow for the audio system to be wireless with Bluetooth capability.  
Allowable Subject Matter
Claims 4, 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed over the prior art made of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
March 13, 2021